            Case 1:21-cv-00532-N/A Document 1           Filed 09/21/21    Page 1 of 3




                                                                                         FORM 3-1
              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

PAO TMK,

                    Plaintiff,                      SUMMONS

       v.

UNITED STATES OF AMERICA,

                    Defendant.



TO:    The Attorney General and the United States International Trade Commission:



       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28

U.S.C. § 1581(c) to contest the determination described below.


                                                  /s/ Mario Toscano
                                                  Clerk of the Court


1.    PAO TMK (“TMK”) is an exporter and producer of seamless pipe from Russia.
      TMK participated in the investigation that is the subject of this action through
      submission of questionnaire responses and arguments. TMK is therefore an
      interested party and party to the proceeding within the meaning of Section
      771(9)(A) of the Act, 19 U.S.C. § 1677(9)(A), and has standing to bring this
      action under 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).
       (Name and standing of plaintiff)

2.    TMK contests certain aspect of the final determination issued by the
      International Trade Commission in the investigation of Seamless Carbon and
      Alloy Steel Standard, Line, and Pressure Pipe from the Czech Republic, Korea,
      Russia, and Ukraine, Inv. Nos. 701-TA-654-655 and 731-TA-1529-1532. The
      final determination was published as Seamless Carbon and Alloy Steel
      Standard, Line, and Pressure Pipe from Korea, Russia, and Ukraine, 86 Fed.
      Reg. 46,882 (August 20, 2021). The Commission’s final views for all countries
      (including Russia) are in the following publications: Seamless Carbon and
      Alloy Steel Standard, Line, and Pressure Pipe from Czechia, Inv. No. 731-TA-
      1529 (Final), USITC Pub. No. 5183 (Apr. 2021) (“Czechia Final
      Determination”); and Seamless Carbon and Alloy Steel Standard, Line, and
         Case 1:21-cv-00532-N/A Document 1                       Filed 09/21/21         Page 2 of 3




     Pressure Pipe from Korea, Russia, and Ukraine, Inv. Nos. 701-TA-654-655
     and 731-TA-1530-1532 (Final), USITC Pub. No. 5222 (Aug. 2021) (“Final
     Determination”) (incorporating the data and findings of Czechia Final
     Determination).
      (Brief description of contested determination)

3.   August 16, 2021 (date of the Final Determination)
      (Date of determination)

4.   August 20, 2021 (86 Fed. Reg. 46,882)
      (If applicable, date of publication in Federal Register of notice of contested determination)




Dated: September 21, 2021

                                                    Daniel Cannistra
                                                    CROWELL & MORING LLP
                                                    1001 Pennsylvania Avenue, N.W.
                                                    Washington, DC 20004-2595
                                                    Tel: 202.624.2902
                                                    E-mail: DCannistra@crowell.com
          Case 1:21-cv-00532-N/A Document 1             Filed 09/21/21     Page 3 of 3




                                                                                       FORM 3-2

                        SERVICE OF SUMMONS BY THE CLERK

         If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination
listed in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing
a summons only, and the clerk of the court is required to make service of the summons. For that
purpose, list below the complete name and mailing address of each defendant to be served.


Attorney-in-Charge
International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza, Room 346
New York, New York 10278

Supervising Attorney Commercial
Litigation Branch Civil Division
U.S. Department of Justice
1100 L Street NW, Room 12124
Washington, DC 20530

Secretary
U.S. International Trade Commission
500 E Street SW
Washington, DC 20436
